                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN
                                    GREEN BAY DIVISION


TIFFANY DOBERSTEIN
on behalf of herself and all
others similarly situated,

                Plaintiff,                                       Case No. 18-cv-1931

        v.

EAST WISCONSIN SAVINGS BANK,

                Defendant.


                PLAINTIFF’S OMNIBUS BRIEF IN SUPPORT OF MOTIONS


                                          INTRODUCTION

        In her Complaint, Plaintiff, Tiffany Doberstein, filed five separate but related causes of action

against her former employer, Defendant, East Wisconsin Savings Bank. (Complaint, ECF No. 1

(“Comp.”).) To wit, Ms. Doberstein alleged that Defendant violated the Fair Labor Standards Act of

1938, as amended, (“FLSA”), 29 U.S.C. § 201 et. seq., and Wisconsin’s Wage Payment and

Collection Laws, Wis. Stat. § 109.01, et seq., Wis. Stat. § 104.01, et seq., Wis. Stat. § 103.001, et seq.,

Wis. Admin. Code § DWD 274.01, et seq., and Wis. Admin Code § DWD 272.001, et seq.

(“WWPCL”).

        In her second and fifth claims for relief, titled “Violation of the FLSA – Unpaid Overtime

(Plaintiff on behalf of herself and the FLSA Collective (Non-Discretionary Compensation))” and

“Violation of the WWPCL – Unpaid Overtime (Plaintiff on behalf of herself and the Wisconsin Class

(Non-Discretionary Compensation)),” respectively (“FLSA Overtime Computation Claim” and

“WWPCL Overtime Computation Claim”), Ms. Doberstein alleges that Defendant failed to include



         Case 1:18-cv-01931-WCG Filed 07/11/19 Page 1 of 21 Document 16
all non-discretionary forms of monetary compensation in hourly-paid, non-exempt employees’

regular rates of pay for overtime calculation and compensation purposes in workweeks when said

employees worked in excess of forty (40) hours during the representative time period for which the

non-discretionary remuneration covered. See 29 U.S.C. § 207(a)(1) and (e); see also Wis. Stat. §

103.025(1)(c) and Wis. Admin Code § DWD 274.03.

        Although Defendant initially denied Ms. Doberstein’s allegations (see generally, Answer and

Affirmative Defenses to Plaintiff’s Complaint, ECF No. 8 (“Ans.”)), during the pendency of this

action, Defendant recalculated its current and former hourly-paid, non-exempt employees’ regular

rates of pay for overtime compensation purposes including therein all non-discretionary

remuneration. (PPFOF, ¶ 50.) On June 12, 2019, Defendant issued checks directly to its employees,

including Ms. Doberstein, for the purported legal deficiency in overtime compensation. (PPFOF, ¶

51.) Despite Ms. Doberstein’s best efforts to resolve the remaining issues without judicial

intervention, Defendant has forced her to continue litigating her FLSA and WWPCL Overtime

Computation Claims for relief to conclusion.1 Id.

                                         STATEMENT OF FACTS

        Defendant, East Wisconsin Savings Bank, is a bank headquartered in Kaukauna, Wisconsin

that services primarily the Fox Valley, Wisconsin region. (Plaintiff’s Proposed Findings of Fact

(“PPFOF”), ¶ 1.). Defendant operates six branch locations in Wisconsin: Kaukauna, Freedom,

Little Chute, Kimberly, Appleton, and Grand Chute (“Branches”). (PPFOF, ¶ 2.)




   1.   Ms. Doberstein filed her Petition to Dismiss Certain Claims for Relief, seeking to dismiss her first, third, and
        fourth claims for relief.

                                                          2

         Case 1:18-cv-01931-WCG Filed 07/11/19 Page 2 of 21 Document 16
        All   of   Defendant’s      hourly-paid,     non-exempt       employees      (“Member       Relations

Representatives”), including Plaintiff, Tiffany Doberstein, have worked at Defendant’s Branches

as an integral part of its banking operations.2 (PPFOF, ¶ 4.)

        All of Defendant’s Member Relations Representatives, including Ms. Doberstein, were

hourly-paid, non-exempt employees. (PPFOF, ¶ 5.) In the three (3) years preceding the filing of

this matter, Defendant’s Member Relations Representatives, including Ms. Doberstein, often worked

in excess of forty (40) hours per workweek. (PPFOF, ¶ 6.)

        Ms. Doberstein was employed by Defendant as an hourly-paid, non-exempt Member

Relations Representative in several positions, including that of Member Relations Specialist and

Member Relations Advisor, at Defendant’s Kimberly, Wisconsin Branch. (PPFOF, ¶ 7.) At

Defendant’s Kimberly, Wisconsin Branch, Ms. Doberstein regularly worked in excess of forty (40)

hours per workweek and worked alongside other hourly-paid, non-exempt employees as part of

Defendant’s banking operations. (PPFOF, ¶ 8.)

        Between December 7, 2016 and December 7, 2018, all of Defendant’s Member Relations

Representatives, including Ms. Doberstein, were compensated with – in addition to their regular,

hourly rates of pay – non-discretionary bonuses, each quarter, pursuant to Defendant’s incentive

program. (PPFOF, ¶ 9.) These quarterly bonuses were made pursuant to Defendant’s known

performance or productivity formula and were announced and/or known to Defendant’s Member

Relations Representatives, including Ms. Doberstein, in order to encourage and/or reward their

steady, productive, consistent, and efficient work performance and attendance. (PPFOF, ¶ 10.)




   2.   Defendant employs hourly-paid, non-exempt Member Relations Representatives in the following positions:
        Member Relations Representatives hold the following job titles: Member Relations Representative, Member
        Relations Specialist, Member Relations Advisor, Assistant Member Relations Team Leader, Member
        Relations Team Leader, Member Relations Support, Member Services Officer, Loan Services Specialist I,
        Loan Services Specialist II, Accounting Clerk, Bookkeeper, and Network Control Operator. (PPFOF, ¶ 3.)

                                                      3

         Case 1:18-cv-01931-WCG Filed 07/11/19 Page 3 of 21 Document 16
       Defendant compensated all Member Relations Representatives at its Branches, including at

its Kimberly, Wisconsin Branch where Ms. Doberstein was employed, with these quarterly bonuses

in the same manner when said employees met the same aforementioned eligibility criteria pursuant

to the same aforementioned generally known, broadly accepted standards, plans, and best practices

established by Defendant. (PPFOF, ¶ 11.) Additionally, the purpose of these bonuses was clear: to

incentivize Member Relations Representatives for their steady, productive, consistent, and efficient

work performance. (PPFOF, ¶ 12.)

       In practice, though, Defendant failed to include these non-discretionary bonuses in Member

Relations Representatives’ regular rates of pay, including Ms. Doberstein’s regular rate of pay, when

determining overtime compensation due to them during workweeks in which they worked more than

forty (40) hours during the representative three month time period for which the non-discretionary

bonuses covered. (PPFOF, ¶ 13.)

       From approximately October 2005 until at least May 23, 2019, Defendant employed Deborah

L. Bartel in the position of Human Resources Director. (PPFOF, ¶ 14.) Despite Defendant’s

continuous denials that it failed to include all non-discretionary remuneration in the regular rates of

pay when determining overtime compensation, (PPFOF, ¶ 15), Ms. Bartel testified that Defendant’s

denials are unequivocally false:

      “Q       And would you agree with me that the bonuses, the quarterly bonuses, that we
               talked about were not included in the regular rate for overtime?

                       Mr. Gill: Objection. Asking for a legal conclusion.

       A       Yes.

       ***




                                                  4

        Case 1:18-cv-01931-WCG Filed 07/11/19 Page 4 of 21 Document 16
       Q       And, again, all of the employees – the prior policy of excluding the bonuses
               from overtime compensation affected all hourly-paid employees?

       A       Yes.

(PPFOF, ¶ 16.)

       In short, from approximately December 7, 2016 to December 7, 2018 and as confirmed by

Ms. Bartel, Defendant did not include non-discretionary forms of remuneration in Member Relations

Representatives’ regular rates of pay, including Ms. Doberstein’s regular rate of pay, when

determining overtime compensation due and owing to them during those workweeks when said

Employees worked in excess of forty (40) hours during the corresponding and representative time

periods for which the non-discretionary remuneration covered. (PPFOF, ¶ 17.)

                                  PROCEDURAL POSTURE

       On December 7, 2018, Ms. Doberstein filed her Complaint. (PPFOF, ¶ 18.) Therein,

Ms. Doberstein alleged, inter alia, that Defendant violated the FLSA and WWPCL by failing to

include all non-discretionary forms of remuneration in Member Relations Representatives’ regular

rates of pay when determining overtime compensation. (PPFOF, ¶ 19.) Ms. Doberstein elected to

prosecute her FLSA Overtime Computation Claim pursuant to § 216(b) of the FLSA and her

WWPCL Overtime Computation Claim pursuant to Rule 23 of the Federal Rules of Civil Procedure

(“Rule 23”) on behalf of herself and all other similarly situated Member Relations Representatives.

(PPFOF, ¶ 20.)

       On January 21, 2019, Defendant filed its Answer and Affirmative Defenses to Plaintiff’s

Complaint. (PPFOF, ¶ 21.) Therein, Defendant denied that if failed to include all non-discretionary

forms of remuneration in Member Relations Representatives’ regular rates of pay when determining

overtime compensation. (PPFOF, ¶ 22.) Furthermore, Defendant denied “the existence of any class

of persons necessarily having common claims against Defendant.” (PPFOF, ¶ 23.)

                                                5

        Case 1:18-cv-01931-WCG Filed 07/11/19 Page 5 of 21 Document 16
        On March 8, 2019, Ms. Doberstein served upon Defendant Plaintiff’s First Set of

Interrogatories and Requests for Production of Documents (“Combined Discovery Requests”).

(PPFOF, ¶ 24.) Ms. Doberstein requested various pieces of information from Defendant, including

the production of documents principally relating to her FLSA and WWPCL Overtime Computation

Claims. (PPFOF, ¶ 25.) That same day, Ms. Doberstein expressed her desire to take the depositions

of Ms. Bartel and Ms. Melissa Vandenberg, Ms. Doberstein’s supervisor, at a date and time

convenient to the parties.3 (PPFOF, ¶ 26.)

        On April 8, 2019, Defendant served its responses to Ms. Doberstein’s Combined Discovery

Requests. (PPFOF, ¶ 28.) The information contained therein supported Ms. Doberstein’s allegations

that Defendant failed to include all non-discretionary forms of remuneration in Member Relations

Representatives’ regular rates of pay, including Ms. Doberstein’s regular rate of pay, when

determining their overtime compensation. (PPFOF, ¶ 29.)

        On May 23, 2019 – the date that Defendant deemed most convenient – Ms. Doberstein took

the deposition of Ms. Bartel. (PPFOF, ¶ 30.) During the course of her deposition, Ms. Bartel testified

that Defendant failed to include all non-discretionary forms of remuneration in Member Relations

Representatives’ regular rates of pay, including Ms. Doberstein’s regular rate of pay, when

determining their overtime compensation. (PPFOF, ¶ 16.) After hearing Ms. Bartel’s testimony,

Ms. Doberstein cancelled Ms. Vandenberg’s deposition scheduled for the following day. (PPFOF, ¶

31.)

        On June 3, 2019 and in order to narrow the scope of the case, Ms. Doberstein served Plaintiff’s

First Set of Admission Requests (“Admission Requests”). (PPFOF, ¶ 32.)




   3.   On March 22, 2019, the parties scheduled the deposition of Ms. Bartel for May 23, 2019 and Ms. Vandenberg
        for May 24, 2019. (PPFOF, ¶ 27.)

                                                       6

         Case 1:18-cv-01931-WCG Filed 07/11/19 Page 6 of 21 Document 16
        On June 12, 2019, Defendant wrote Ms. Doberstein. (PPFOF, ¶ 33.) Defendant’s letter,

written by its President and CEO, Charles D. Schmalz, reads:

        We have completed an audit of our overtime payments that were provided to
        employees over the past 2-year period. We have concluded that you are owed an
        additional amount of $3.04 based upon overtime that you worked. The basis for the
        overtime calculation to you has changed, because the original computation did not
        take into account the fact that you had bonuses which were paid that should have been
        taken into account to compute the correct average hourly rate.

(Id.)

        The same audit was completed “for all employees current and former” and the Defendant

similarly “issued checks to those individuals.” (Id.) Ms. Doberstein has not cashed the check issued

to her by Defendant. (PPFOF, ¶ 52.)

        On June 19, 2019, Ms. Doberstein attempted to resolve the outstanding issues absent court

intervention, but her attempts were rebuffed. (PPFOF, ¶ 34.)

        On July 1, 2019, Defendant served upon Ms. Doberstein Defendant’s Response to Plaintiff’s

First Set of Admission Requests. (PPFOF, ¶ 35.) Despite Ms. Bartel’s deposition testimony, Mr.

Schmalz’s written admission, and the issuance of a check for the overtime compensation deficiency,

Defendant denied Ms. Doberstein’s Admission Requests on the issue. (PPFOF, ¶ 35.)

                                          ARGUMENT

I.      SUMMARY JUDGMENT STANDARD

        Summary judgment should be granted if “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.

56(a). “By its very terms, this standard provides that the mere existence of some alleged factual

dispute between the parties will not defeat an otherwise properly supported motion for summary

judgment; the requirement is that there be no genuine issue of material fact.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original). Therefore, “[o]nly disputes over

                                                 7

         Case 1:18-cv-01931-WCG Filed 07/11/19 Page 7 of 21 Document 16
facts that might affect the outcome of the suit under the governing law will properly preclude the

entry of summary judgment. Factual disputes that are irrelevant or unnecessary will not be

counted.” Id. Trial is unnecessary if “the facts are undisputed, or if disputed, the dispute is of no

consequence to the dispositive question.” Mitchell v. Data Gen. Corp., 12 F.3d 1310, 1315-16 (4th

Cir. 1993), holding modified by Stokes v. Westinghouse Savannah River Co., 206 F.3d 420 (4th

Cir. 2000).

       In ruling on a motion for summary judgment, the non-moving party is entitled to only

reasonable inferences, not every conceivable inference. Rand v. CF Industries, Inc., 42 F.3d 1139,

1146 (7th Cir. 1994) (emphasis added). Indeed, “[i]nferences that are supported only by conjecture

or speculation will not defeat a summary judgment motion.” McDonald v. Vill. of Winnetka, 371

F.3d 992, 1001 (7th Cir. 2004). “The evidence must create more than some metaphysical doubt as

to the material facts.” Oest v. Illinois Dept. of Corrections, 240 F.3d 605, 610 (7th Cir. 2001)

(citations omitted).

       For the reasons stated below, this Court should grant Ms. Doberstein’s Motion for Summary

Judgment, brought solely on her behalf, as to her FLSA Overtime Computation Claim. This Court

should further grant Ms. Doberstein’s Motion for Class Certification Pursuant to Rule 23 of the

Federal Rules of Civil Procedure. Finally, this Court should grant Ms. Doberstein’s Motion for

Summary Judgment as to her WWPCL Overtime Computation Claim, filed on behalf of herself

and the putative class.

II.    MS. DOBERSTEIN IS INDIVIDUALLY ENTITLED TO JUDGMENT AS TO HER
       FLSA OVERTIME COMPUTATION CLAIM

       The uncontroverted facts set forth in the Statement of Facts establishes prima facie

evidence that Ms. Doberstein was the victim of the Defendant’s unlawful policy or practice, i.e.

failing to include non-discretionary quarterly bonuses in Ms. Doberstein’s and all other Member

                                                 8

        Case 1:18-cv-01931-WCG Filed 07/11/19 Page 8 of 21 Document 16
Relations Representatives’ regular rates of pay for overtime calculation and compensation

purposes, in violation of the FLSA. 4

        29 U.S.C. § 207(a)(1) states, in part: “no employer shall employ any of his employees… for

a workweek longer than forty hours unless such employee receives compensation for his employment

in excess of the hours above specified at a rate not less than one and one-half times the regular rate

at which he is employed.” (emphasis added). The FLSA defines an employee’s “regular rate” to

“include all remuneration for employment paid to, or on behalf of, the employee,” subject to the

exclusions of 29 U.S.C. § 207(e). See 29 C.F.R. §§ 778.110 and 778.208; Walling v. Youngerman-

Reynolds Hardwood Co., 325 U.S. 419, 424 (1945) (stating that the regular rate “by its very nature

must reflect all payments which the parties have agreed shall be received regularly during the

workweek, exclusive of overtime payments”); Caraballo v. City of Chicago, 969 F. Supp. 2d 1008,

1014 (N.D. Ill. 2013). Once an employee’s “regular rate” is determined for any given workweek, then

the “total remuneration for employment” for the workweek can be divided by “the total number of

hours actually worked … in that workweek for which such compensation was paid.” 29 C.F.R. §

778.109; see also Urnikis-Negro v. Am. Family Prop. Servs., 616 F.3d 665, 673 (7th Cir. 2010). Only

then can the employee’s overtime rate of pay and overtime compensation owed for any given

workweek be determined.

        All non-discretionary payments and bonuses must be included in an employee’s “regular rate”

of pay for overtime compensation purposes. See 29 CFR §§ 778.200 and 778.208; Reich v. Interstate

Brands Corp., 57 F.3d 574, 577–779 (7th Cir.1995) (explaining that nondiscretionary bonuses must

be included in an employee’s regular rate of pay, and thus do not meet the exclusion of § 207(e)(3)(a),



   4.   Although Ms. Doberstein initially sought to prosecute her FLSA Overtime Computation Claim on behalf of
        herself and all other similarly situated Member Relations Representatives, for procedural convenience
        Ms. Doberstein will pursue her FLSA Overtime Computation Claim individually.

                                                      9

         Case 1:18-cv-01931-WCG Filed 07/11/19 Page 9 of 21 Document 16
even though they may be independent of the number of hours worked as stated in § 207(e)(2)); see

also 29 CFR § 778.211(c) (stating, in part, “Bonuses which are announced to employees to induce

them to work more steadily or more rapidly or more efficiently or to remain with the firm are regarded

as part of the regular rate of pay. Attendance bonuses, individual or group production bonuses,

bonuses for quality and accuracy of work, bonuses contingent upon the employee’s continuing in

employment until the time the payment is to be made and the like are in this category. They must be

included in the regular rate of pay.”) Monetary payments “which do not qualify for exclusion from

the regular rate as one of these types [listed in 29 U.S.C. § 207(e)] must be totaled in with other

earnings to determine the regular rate on which overtime pay must be based.” 29 CFR § 778.208; See

also Weninger v. General Mills Operations, LLC, 344 F. Supp. 3d 1005, 1009 (E.D. Wis. 2018).

        The exclusions listed in 29 U.S.C. § 207(e), which are to be interpreted narrowly against the

employer,5 do not apply in this case because Defendant admits the quarterly bonuses were non-

discretionary in nature. (PPFOF, ¶ 36.)

        The indisputable evidence in the record establishes that Defendant failed to include these

non-discretionary bonuses in all Member Relations Representatives’ regular rates of pay, including

Ms. Doberstein’s regular rate of pay, for overtime calculation and compensation purposes, in

violation of the FLSA. (PPFOF, ¶ 13.) Moreover, Defendant calculated $3.04 to be due and owing

to Ms. Doberstein pursuant to her FLSA Overtime Computation Claim. (PPFOF, ¶ 37.) The

methodology utilized to calculate the deficiency owed to Ms. Doberstein appears to be the same

utilized by the United States Department of Labor. (PPFOF, ¶ 38.) While Defendant issued a check

to Ms. Doberstein in this amount, Ms. Doberstein has not cashed the check.




   5.   Shaw v. Prentice Hall Computer Publ'g, 151 F.3d 640, 642 (7th Cir.1998); Caraballo, 969 F. Supp. 2d at 1015.


                                                        10

        Case 1:18-cv-01931-WCG Filed 07/11/19 Page 10 of 21 Document 16
            For these reasons, this Court should grant Plaintiff’s Motion for Summary Judgment as to

her FLSA Overtime Computation Claim as no genuine dispute of material facts exist and Plaintiff

is entitled to judgment in the amount of $3.04 plus a reasonable amount of attorneys’ fees and

costs.6 Further, this Court should schedule a status conference pending the outcome of the present

motions in order to schedule the filing of Ms. Doberstein’s petition for attorneys’ fees and costs.

III.        THIS COURT SHOULD CERTIFY A CLASS PURSUANT TO RULE 23

            Ms. Doberstein seeks to maintain her WWPCL Overtime Computation Claim as a class

action on behalf of herself and all other Member Relations Representatives. Class actions serve

three essential purposes: (1) to facilitate judicial economy by the avoidance of multiple suits on

the same subject matter; (2) to provide a feasible means for asserting the rights of those who would

have no realistic day in court if a class action were not available; and (3) to deter inconsistent

results, assuring a uniform, singular determination of rights and liabilities.” Buford v. H & R Block,

Inc., 168 F.R.D. 340, 345–46 (S.D. Ga. 1996), aff’d sub nom. Jones v. H & R Block Tax Servs.,

117 F.3d 1433 (11th Cir. 1997)(internal citations omitted).

            “There are four prerequisites to a class action under Fed.R.Civ.P. 23(a): numerosity,

commonality, typicality, and fair and adequate representation.” Rosario v. Livaditis, 963 F.2d

1013, 1017 (7th Cir. 1992). As noted below, Ms. Doberstein has established all of the prerequisites

for class certification and the essential purposes of Rule 23 will be satisfied by class certification.

            For the reasons set forth below, this Court should certify the following class of Member

Relations Representatives:

                     All hourly-paid, non-exempt employees who are or have been employed by
                     Defendant within two (2) years immediately prior to the filing of this

       6.   If this Court grant’s Plaintiff’s Motion for Summary Judgment as to her FLSA Overtime Computation Claim,
            then Plaintiff will be a “prevailing party” and entitled to her reasonable attorneys’ fees and costs pursuant to
            Buckhannon Bd. and Care Home, Inc. v. West Virginia Dept. of Health and Human Resources, 532 U.S. 598
            (2001).

                                                             11

            Case 1:18-cv-01931-WCG Filed 07/11/19 Page 11 of 21 Document 16
               Complaint (ECF No. 1) and who received non-discretionary forms of
               compensation in addition to regular wages that were not included in their
               regular rates of pay for overtime calculation purposes.

       With respect to numerosity, Rule 23 requires that “the class is so numerous that joinder of

all members is impracticable.” Id. Numerosity is generally presumed when the proposed class

would have at least 40 members. Consol. Rail Corp. v. Town of Hyde Park, 47 F.3d 473, 483 (2d

Cir.1995) (citing 1 Newberg on Class Actions 2d, § 3.05 (1985 ed.)), see also Shields v. Local 705,

Int'l Bhd. of Teamsters Pension Plan, 188 F.3d 895, 897 (7th Cir.1999) (noting that class consisted

of class representative “and 35 other[s]”); Swanson v. Am. Consumer Indus., Inc., 415 F.2d 1326,

1333 n. 9 (7th Cir.1969) (40 class members is a sufficiently large group to satisfy Rule 23(a)).

       In the present case, sixty-four (64) Member Relations Representatives received the

quarterly bonus during the representative period. (PPFOF, ¶ 39.) Of those sixty-four (64)

employees, more than forty (40) Member Relations Representatives worked in excess of forty (40)

hours in a workweek during the representative period of time in which the bonus was earned.

(PPFOF, ¶ 40.) Defendant has supplied the names and last known addresses of each of these

putative class members. (Disc. Resp., Ex. B.) As such, Ms. Doberstein has established Rule 23’s

requirement for numerosity.

       As to commonality and typicality, the law requires a “common contention ... [that is] of

such a nature that it is capable of class-wide resolution – which means that determination of its

truth or falsity will resolve an issue that is central to the validity of each one of the claims in one

stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). Moreover, a plaintiff seeking

certification must “demonstrate that the class members ‘have suffered the same injury.’” Jamie S.

v. Milwaukee Pub. Sch., 668 F.3d 481, 497 (7th Cir. 2012)(quoting Gen. Tel. Co. of Sw. v. Falcon,




                                                  12

        Case 1:18-cv-01931-WCG Filed 07/11/19 Page 12 of 21 Document 16
457 U.S. 147, 157 (1982)). Here, there are common questions of law and fact, and Ms. Doberstein

has suffered the same injury as all other Member Relations Representatives.

       Like the FLSA, Wis. Stat. § 103.025(1)(c) and Wis. Admin. Code § DWD 274.03 require

that a non-exempt employee be compensated at a rate of “one-half the regular rate of pay for all

hours worked in excess of 40 hours per week.” (emphasis added.) While Wis. Admin. Code §

DWD 274.03 does not define “regular rate of pay,” Wis. Admin. Code § DWD 274.04 instructs

that exemptions shall be interpreted in such a manner as to be consistent with the Federal Fair

Labor Standards Act and the Code of Federal Regulations as amended, relating to the application

of that act to all issues of overtime. The Department further instructs that the “‘regular rate’

includes all remunerations paid to or on behalf of the employee such as commissions,

nondiscretionary bonus, premium pay, and piecework incentives.” See DWD publication ERD-

8298-P. The Department’s interpretive rulings and publications are to be given “due weight.” Tetra

Tech EC, Inc. v. Wisconsin Dep't of Revenue, 382 Wis. 2d 496, 512 (2018).

       As noted above, the uncontested evidence shows that Defendant deprived Member

Relations Representatives of overtime compensation by failing to include non-discretionary

quarterly bonuses in their regular rates of pay, including Ms. Doberstein’s regular rate of pay.

(PPFOF, ¶ 13.)

       While Defendant may argue that the putative class has not suffered a compensable injury

because Defendant “completed an audit for all employees current and former and … subsequently

issued checks to those individuals,” under Wisconsin law, in order for an employer to avoid civil

penalties for unpaid wage claims, all wages must paid “at the time a wage claim action commences

in circuit court.” Hubbard v. Messer, 267 Wis. 2d 92, 112 (2003). As a result, Defendant cannot

escape liability for “increased wages of not more than 50 percent of the amount of wages due and



                                               13

       Case 1:18-cv-01931-WCG Filed 07/11/19 Page 13 of 21 Document 16
unpaid” merely by issuing payment to Member Relations Representatives after the commencement

of the present case. Wis. Stat. § 109.11(2)(a).

       In regard to adequate representation, Rule 23(a)(4) requires that “the representative parties

will fairly and adequately protect the interests of the class.” “The adequacy criteria tend to merge

with the commonality and typicality requirements.” Spann v. AOL Time Warner, Inc., 219 F.R.D.

307, 320 (S.D.N.Y. 2003) “The two key factors relevant to the determination of adequacy are an

absence of potential conflict between the named plaintiff and absent class members, and an

assurance of vigorous prosecution on behalf of the class. Thus, for a class to be certified, both the

named plaintiff and class counsel must be able to serve the interests of the entire class.” Great

Neck Capital Appreciation Inv. P’ship, L.P. v. PricewaterhouseCoopers, L.L.P., 212 F.R.D. 400,

408 (E.D. Wis. 2002).

       In the present case, the adequacy of representation of the class by either Ms. Doberstein or

her counsel should not be in dispute. Ms. Doberstein’s interests are commonly aligned with that

of all current and former Member Relations Representatives, and her counsel have appeared in

numerous cases involving claims similar to Ms. Doberstein’s WWPCL Overtime Computation

Claim. See e.g. Nicole Dietzen v. Community Loans of America, Inc., Case No. 2018-cv-818 (E.D.

Wis. 2018); John Weninger v. General Mills Operations, LLC, Case No. 18-cv-321 (E.D. Wis.

2018); Slaaen, et al. v. Senior Lifestyle Corporation, et al., Case No. 18-cv-1562 (E.D. Wis.2018).

       Next, Ms. Doberstein’s WWPCL Overtime Computation Claim is suitable for adjudication

as a class action given the predominance and superiority requirements of Rule 23(b)(3). As

previously discussed, common questions of law and fact clearly predominate. Further, because

Defendant issued payment to putative class members for a portion of the specific relief sought by

Ms. Doberstein, on behalf of herself and all other Member Relations Representatives, adjudication



                                                  14

        Case 1:18-cv-01931-WCG Filed 07/11/19 Page 14 of 21 Document 16
of Ms. Doberstein’s individual claim alone would deprive putative class members’ ability to obtain

statutory damages currently available to them; thus, a class action is the superior mode of litigation.

Messer, 267 Wis. 2d at 112.

       Defendant may argue that the relatively small amount of damages which remain due to

Member Relations Representatives, including Ms. Doberstein, warrants denial of class

certification. Yet, such an argument only enforces the superiority of a class action. Class actions

are favored in cases in which damages are limited because “the realistic alternative to a class action

is … zero individual suits, as only a lunatic or a fanatic sues for $30.” Carnegie v. Household Int’l,

Inc., 376 F.3d 656, 661 (7th Cir. 2004).

       In short, where the class members are already identified, are located in the same geographic

region, have limited financial means, and present relatively small claims, policy considerations in

favor of class certification are met. Jimenez v. GLK Foods, LLC, 2014 WL 2515398, at *5 (E.D.

Wis. June 4, 2014)(Griesbach, J.).

       For all of the aforementioned reasons, this Court should certify Ms. Doberstein’s WWPCL

Overtime Computation Claim as a class action. Further, this Court should schedule a status

conference pending the outcome of the present motions in order to resolve the manner, method,

and form of notice to the putative class members in light of the potential for simultaneous

disposition of Defendant’s liability.

IV.    MS. DOBERSTEIN AND THE PUTATIVE RULE 23 CLASS ARE ENTITLED TO
       JUDGMENT AS A MATTER OF LAW AS TO THE WWPCL OVERTIME
       COMPUTATION CLAIM

       As argued above, the WWPCL requires employers to compensate non-exempt, hourly-paid

employees at a rate of “one-half the regular rate of pay for all hours worked in excess of 40 hours

per week.” Wis. Stat. § 103.025(1)(c); Wis. Admin. Code § DWD 274.03. The “regular rate”



                                                  15

        Case 1:18-cv-01931-WCG Filed 07/11/19 Page 15 of 21 Document 16
includes all nondiscretionary bonuses, like the quarterly bonus Defendant paid to its Member

Relations Representatives, including Ms. Doberstein. See DWD publication ERD-8298-P.

         Because the uncontested evidence shows that Defendant deprived Member Relations

Representatives of overtime compensation by failing to include its quarterly bonuses in their

regular rates of pay, including Ms. Doberstein’s regular rate of pay, no genuine issues of material

fact exist. (Bartel Tran., p. 39:21-41:16; Disc. Resp., ¶¶ 5 and 8; Disc. Resp., Exs. D and G;

Potteiger Decl., Ex. 1.) Defendant violated the WWPCL as a matter of law.

         With respect to damages, Defendant calculated $3.04 to be due and owing to

Ms. Doberstein and $496.00 due and owing to the putative class. (PPFOF, ¶ 41.) The methodology

utilized to calculate the legal deficiency appears to comport to that utilized by the United States

Department of Labor. (PPFOF, ¶ 38.)

         However, Member Relations Representatives, including Ms. Doberstein, remain entitled

to “increased wages of not more than 50 percent of the amount of wages due and unpaid.” Wis.

Stats. § 109.11(2)(a). Typically, an award of statutory damages for “wage”7 claims brought

pursuant to 109.09, Stats. are discretionary under 109.11(2)(a), Stats. Wolnak v. Cardiovascular

& Thoracic Surgeons of Cent. Wisconsin, S.C., 287 Wis. 2d 560, 587 (Ct. App. 2005). “Only

wrongful withholding of wages for dilatory or other unjust reasons should be penalized.” Id. citing

American Fed’n of State, Local 1901 v. Brown County, 146 Wis.2d 728, 731 (1988)(“the county

had shown ‘good cause’ for its delayed wages payment, and, therefore, there could be no civil

liability.”)




    7.   “‘Wage’ or ‘wages’ mean remuneration payable to an employee for personal services, including salaries,
         commissions, holiday and vacation pay, overtime pay, severance pay or dismissal pay, supplemental
         unemployment benefit plan payments when required under a binding collective bargaining agreement,
         bonuses and any other similar advantages agreed upon between the employer and the employee or provided
         by the employer to the employees as an established policy.” Wis. Stats. § 109.01(3).

                                                      16

         Case 1:18-cv-01931-WCG Filed 07/11/19 Page 16 of 21 Document 16
       However, Wis. Admin. Code § DWD 274.07 reads “any employer who violates order s.

DWD 274.02 [Hours of Work] 274.03 [Overtime Pay] or 274.06 [Records] shall be subject to the

penalties provided in ss. 103.005 and 109.11, Stats. Each day of violation shall constitute a separate

and distinct offense.” (emphasis added). The Department’s specific designation of “overtime pay”

in Wis. Admin. Code § DWD 274.07, distinguishes “overtime pay” wage claims and “overtime

pay” wage deficiency claims from other types of “wage” claims specified in 109.01(3), Stats. The

Department removed the discretionary nature of the award of additional wages where an employer

fails to properly compensate employees with “overtime pay.” Therefore, additional wages must be

awarded.

       Assuming arguendo that the “good cause” standard was applicable, “good cause” for

wrongfully withholding overtime wages does not exist in this case. Deborah L. Bartel, Defendant’s

Human Resources Director, has been responsible for “all human resources needs, start to finish”

including “payroll” since October 17, 2005. (PPFOF, ¶ 43.) Ms. Bartel’s extensive experience and

continuing education provides her with an advanced understanding of employment law issues, as

does her participation in “employment law meetings” and review of “employment law manuals.”

(PPFOF, ¶ 44.) Ms. Bartel is responsible for making revisions to the employee handbook, a process

during which she advises Charles Schmalz, Defendant’s President and CEO, on necessary

revisions. (PPFOF, ¶ 45.) The revisions to the handbook include changes in employment law.

(PPFOF, ¶ 46.) Last, Ms. Bartel is competently able to distinguish between discretionary and non-

discretionary bonuses paid by Defendant. (PPFOF, ¶ 47.)

       Moreover, Defendant is a sophisticated business enterprise, employing over 79 individuals,

and is subject to routine audits and exams. (PPFOF, ¶ 48.) During these audits and exams,




                                                 17

        Case 1:18-cv-01931-WCG Filed 07/11/19 Page 17 of 21 Document 16
Defendant is required to confirm that its compensation practices comport with appropriate law.

(PPFOF, ¶ 49.)

        The only excuse which Defendant can proffer with any semblance of sufficiency for its

dilatory payment of overtime compensation is that it was ignorant of the law. Yet, “[i]t has been

held from the earliest days, in both the Federal and state courts, that a mistake of law, pure and

simple, without the addition of any circumstances of fraud or misrepresentation, constitutes no

basis for relief at law or in equity, and forms no excuse in favor of the party asserting that he made

such mistake … ignorance of the law does not excuse a wrong done or a right withheld.” Utermehle

v. Norment, 197 U.S. 40, 57 (1905). Consequently, Defendant’s mistake of law cannot be “good

cause” for its dilatory payment of overtime compensation to Member Relations Representatives,

including Ms. Doberstein.

        Last, Ms. Doberstein requests that this Court award her an incentive payment as named

plaintiff in the amount of $2,500.00. “[A] class action plaintiff assumes a risk; should the suit fail,

he may find himself liable for the defendant’s costs or even, if the suit is held to have been

frivolous, for the defendant’s attorneys’ fees. The incentive reward is designed to compensate him

for bearing these risks, as well as for as any time he spent sitting for depositions and otherwise

participating in the litigation as any plaintiff must do…. The incentive award therefore usually is

modest—the median award is only $4,000 per class representative.” Espenscheid v. DirectSat

USA, LLC, 688 F.3d 872, 876–77 (7th Cir. 2012).

        Like many class plaintiffs, Ms. Doberstein assumed the risks of bringing suit, and spent

time participating in the litigation.8 Where, like here, the named plaintiff provides “valuable




   8.   Plaintiff’s deposition is scheduled to take place on July 16, 2019.


                                                         18

        Case 1:18-cv-01931-WCG Filed 07/11/19 Page 18 of 21 Document 16
services which benefitted the class as a whole” the plaintiff is entitled to a service award. Spicer

v. Chicago Bd. Options Exch., Inc., 844 F. Supp. 1226, 1268 (N.D. Ill. 1993).

        For the aforementioned reasons, this Court should grant summary judgment as to the

WWPCL Overtime Computation Claim, in favor of Ms. Doberstein and the putative class, because

there are no genuine issues of material fact.

        Assuming this Court grant’s Ms. Doberstein’s Motion for Summary Judgment as to her

individual FLSA Overtime Computation Claim, to avoid a double recovery, Ms. Doberstein is

entitled to judgment as a matter of law in the amount of $1.52 ($3.04 x ½) in statutory liquidated

damages and $2,500.00 as an incentive award. All other Member Relations Representatives are

entitled to judgment in the amount of $496.00 in overtime wages owed plus an additional $248.00

($496 x ½) in statutory liquidated damages, less any setoff for payments previously sent to

members of the putative class by Defendant.

        The aforementioned awards are exclusive of a reasonable amount of expenses including

attorneys’ fees and costs.9 This Court should schedule a status conference pending the outcome

of the present motions in order to schedule the filing of Ms. Doberstein’s petition for attorneys’

fees and costs.

                                                CONCLUSION

        For all of the foregoing reasons, this Court should grant summary judgment as to

Ms. Doberstein’s FLSA Overtime Computation Claim, in favor of solely Ms. Doberstein, because

there are no genuine issues of material fact and Ms. Doberstein is entitled to a judgment in the

amount of $3.04 as a matter of law plus an award of her reasonable costs and attorneys’ fees.



   9.   Even if this Court denies Ms. Doberstein relief pursuant to her WWPCL Overtime Computation Claim,
        Ms. Doberstein is entitled to attorneys’ fees as a “prevailing party” because, under Wisconsin law, attorneys’
        fees are awardable under the “catalyst test.” See e.g. Kilian v. Mercedes-Benz USA, LLC, 335 Wis. 2d 566
        (2011).

                                                        19

        Case 1:18-cv-01931-WCG Filed 07/11/19 Page 19 of 21 Document 16
       Further, this Court should grant Ms. Doberstein’s Motion for Class Certification Pursuant

to Rule 23 of the Federal Rules of Civil Procedure, as all of the prerequisites for certification have

been met and a class action is the superior means of resolution.

       This Court should also grant summary judgment as to Ms. Doberstein’s WWPCL Overtime

Computation Claim, in favor of both Ms. Doberstein and the putative class, because there are no

genuine issues of material fact. Assuming this Court grant’s Ms. Doberstein’s Motion for

Summary Judgment as to her individual FLSA Overtime Computation Claim and to avoid a double

recovery, Ms. Doberstein is entitled to judgment as a matter of law in the amount of $1.52 ($3.04

x ½) in statutory liquidated damages and $2,500.00 as an incentive award. All other Member

Relations Representatives are entitled to judgment in the amount of $496.00 in overtime wages

owed plus an additional $248.00 ($496 x ½) in statutory liquidated damages, less any setoff for

payments previously sent to members of the putative class by Defendant.

       Last, this Court schedule a status conference pending the outcome of the above-referenced

motions in order to resolve the manner, method, and form of notice to the putative class members

in light of the potential for simultaneous disposition of Defendant’s liability as well as scheduling

the filing of Ms. Doberstein’s petition for attorneys’ fees and costs.

       Dated this 11th day of July, 2019

                                                      WALCHESKE & LUZI, LLC
                                                      Counsel for Plaintiff


                                                      s/ David M. Potteiger
                                                      James A. Walcheske, State Bar No. 1065635
                                                      Scott S. Luzi, State Bar No. 1067405
                                                      David M. Potteiger, State Bar No. 1067009




                                                 20

        Case 1:18-cv-01931-WCG Filed 07/11/19 Page 20 of 21 Document 16
WALCHESKE & LUZI, LLC
15850 W. Bluemound Rd., Suite 304
Brookfield, Wisconsin 53005
Phone: (262) 780-1953
Fax: (262) 565-6469
jwalcheske@walcheskeluzi.com
sluzi@walcheskeluzi.com
dpotteiger@walcheskeluzi.com




                                     21

       Case 1:18-cv-01931-WCG Filed 07/11/19 Page 21 of 21 Document 16
